Judgment of the Supreme Court, New York County (Orest V. Maresca, J.), entered on or about August 29, 1984, which granted the petition pursuant to article 78 of the CPLR to compel disclosure under the Freedom of Information Act of certain documents and records and directed that respondent make this material available to petitioner within 30 days of service of a copy of the judgment with notice of entry, is unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of deleting names, addresses and Social Security numbers from the curricula vitae of professional employees of the college promoted to full professor in the last five years, and otherwise affirmed, without costs or disbursements.
Petitioner seeks access to the curricula vitae of all faculty at Baruch College who were promoted to full professor during the last five years. In that regard, the deletion of such identifying information as names, addresses and Social Security *806numbers will not impede petitioner’s ability to compare his credentials to those of the other professional employees, yet will protect the individuals involved from an unwarranted invasion of their personal privacy. (Public Officers Law § 87 [2] [b] and 89 [2]; see also, Matter of Westchester Rockland Newspapers v Kimball, 50 NY2d 575.) Concur—Asch, J. P., Fein, Milonas, Kassal and Ellerin, JJ.